PER CURIAM.
The former wife appeals the final judgment of dissolution, challenging the permanent periodic alimony award, the treatment of her health insurance expenses, and that portion of the order requiring each party to pay their own outstanding attorney’s fees. Having considered all arguments raised, we affirm the final judgment of dissolution. In making the alimony award, the trial court found that the husband did not have the ability to pay an amount that would net the former wife sufficient funds to cover the entirety of her determined “needs.” While we affirm the alimony award, we note that, in the event the former husband’s financial circumstances change, the wife is free to seek a modification of alimony. See, e.g., Suarez v. Sanchez, 43 So.3d 118, 121 (Fla. 3d DCA 2010) (“ ‘[T]o justify a modification of alimony, the moving party must show: (1) a substantial change in circumstances; (2) that the change was not contemplated at the final judgment of dissolution; and (3) that the change is sufficient, material, permanent, and involuntary.’ ”) (quoting Kusick v. Kusick, 944 So.2d 1081, 1082 (Fla. 2d DCA 2006), and citing section 61.14, Florida Statutes).

Affirmed.

WARNER, POLEN and STEVENSON, JJ., concur.